                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

GABRIEL GONZALEZ,                                                          PLAINTIFF
REG. #30515-112

v.                         CASE NO. 2:18-CV-00091 BSM

GENE BEASLEY, et al.                                                    DEFENDANTS

                                        ORDER

      A partial recommended disposition (“recommendation”) [Doc. No. 15] filed by United

States Magistrate Judge Jerome T. Kearney has been received. Plaintiff Gabriel Gonzalez

filed an objection [Doc. No. 16] but does not oppose dismissal of defendant Gene Beasley.

After de novo review of the record, the recommendation is adopted. Defendant Beasley is

dismissed without prejudice.

       IT IS SO ORDERED this 2nd day of October 2018.


                                                 _________________________________
                                                  UNITED STATES DISTRICT JUDGE
